Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 have been amended to recite “removing by screening of the powdered nylon 5 of particles size in a range of about 30 to about 200 microns from the container”. The limitation at issue is not found within the specification as originally filed. The only mention of “screening” particles is found within ¶ 35, which is reproduced below in its entirety:
    PNG
    media_image1.png
    635
    641
    media_image1.png
    Greyscale

There is no discussion of any connection between “removing from the container” and screening. Also, while the above paragraph mentions screening in passing, there is no actual discussion concerning the particulars of what this screening entails. In 
To the extent claims 1 and 13 mean to indicate a 30-200 micron particle size prior to drying, written support is only found for a 40-200 micron particle size associated with dried particles (see ¶ 16 and 35 of the specification as originally filed). The “30-200” range only appears within claim 15 of the original filed claimset, but original claim 15 is ambiguous as to what exact polyamide the range pertains to (see ¶ 8 of the Office action mailed 1/15/2021). Accordingly, there is insufficient evidence Applicant was in possession of the breadth encompassed by the subject matter claimed. 
Further, written support is not found for an upper limit of “about 200 microns”. 
As claims 2-7, 9, 11, 12, and 14 depend from either Claim 1 or 13, they are rejected for the same issue discussed above. 
Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 1 and 13 use the term “nylon 5” as a genus for polyamide species such as “nylon 5,6” or “nylon 5,10”. However, the plain and ordinary meaning of “nylon 5” is a homopolymer derived from valerolactam or 5-aminopentanoic acid. See for instance Weber (Encycopedia of Chemical Technology; attached) where the terminology “nylon-x” is descriptive of an AB-type polymer with “x” carbon atoms between amide nitrogens and “nylon-x,x” refers to AABB polyamides derived from diacids/diols (see pages 1-2). The term “nylon 5” is indefinite because the specification does not clearly redefine the term “nylon 5”.
Further with respect to the “nylon 5” genus, the nomenclature “nylon-x,y” normally denotes a polyamide derived from a diamine and diacid whereby the diamine has “x” carbons and the diacid has “y” carbons. All of the listed species within claim 2, have “5” in the “x” position. There is no description within the specification as to what exactly within the polyamides at issue are supposed to have 5 carbons. Is “nylon 5” supposed to only include polyamides derived from pentamethylenediamine and diacid as suggested by the species? Is a polyamide with 1,5-pentanoic diacid and a diamine other than pentamethylenediamine intended? Is poly(valerolactam) (commonly known 
As claims 3-7, 9, 11, 12, and 14 depend from either claim 1 or 13, they are rejected for the same issue discussed above. A rejection over claim 2 is precluded since claim 2 specifically defines the term “nylon 5” as being either nylon 5,6, 5,10, 5,11, 5,12, 5,13 or 5,14. Therefore, the scope of what nylons are meant to be encompassed by the claim is clear. 
Claims 5 and 6 refer to particle sizes of the nylon 5, but it is unclear whether this is referring to the particle size of the nylon prior to dissolving, after precipitation, or after drying, thus rendering the scope of the claim unclear.
Claim 6 recites “the particle sizes of the at least one filler does not vary more than about 15-20 percent of an average particle size of the nylon 5”. It is unclear what the intended lower limit of “not vary more than about 15-20 percent” is. Are only values greater than about 20 percent excluded? Are all values above “about 15 percent” meant to be excluded? Neither of these?
Claim 11 requires that the flow agent not “significantly alter” the glass transition temperature of the nylon 5. It is unclear to what degree is meant by “significantly alter”. The specification lacks a standard for ascertaining the requisite degree. Therefore, the scope of the claim is unclear.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
To the extent claim 1 is requiring “nylon 5” in the ordinary sense (a homopolymer of valerolactam or 5-aminopentanoic acid), claim 2 fails to include all the limitations of the claim upon which it depends because nylon 5,6, nylon 5,10, nylon 5,11, nylon 5,12, nylon 5,13, and nylon 5,14 are not homopolymers of valerolactam or 5-aminopentanoic acid. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Discussion of Prior Art
A further prior art search failed to identify prior art that anticipates or obviates a process of creating “nylon 5” powders via dissolving nylon 5 in ethanol in a container, raising the temperature in the container to form a solution, precipitating the nylon 5 via cooling to form powdered nylon 5, and removing the powdered nylon 5 from the container by screening nylon 5 particles having a size ranging from about 30 to about 200 microns. 
While the prior art is not seen to anticipate or obviate the above process, the Examiner is nonetheless of the position that the specification as originally filed fails to provide written support for the above method, particularly with respect to removing the powdered nylon 5 from the container by screening nylon 5 particles having a size ranging from about 30 to about 200 microns. The Examiner has considered the actual description of ¶ 35 of the specification concerning screening and believes the teachings Meyer obviates such a method step at Col. 5, Lines 51-62, where Meyer describes using protective screens to remove any components larger than 250 microns or 100 microns in the resulting powders. 
Yamane (US 2020/0231751 A1) describes creating polyamide particles whereby the polyamides have at least one amide bond and at least one alkylene group of 1-5 carbon atoms (Abstract). See for instance ¶ 30-31 where polyamide 5 (x = 5) is described and in ¶ 32-34 where several of the nylons of claim 2 are suggested. Yamane teaches embodiments where polyamide is dissolved in solvent (water) at high temperatures, the solution is cooled to induce precipitation, the resulting suspension is filtered/removed to yield particles, and subsequently the obtained particles are dried. However, Yamane fails to describe the particular temperatures and solvent (ethanol) required by the present claims. 
Baumann (US 2004/0204531 A1) is cited with respect to adding flow agents to already formed polyamide powders. Baumann indicates the flow agents are nano-scale primary particles (¶ 17). 
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Applicant argues the specification provides a definition of “nylon 5” at ¶ 24 of the specification. This is not found persuasive. 
As discussed within the rejection, the plain and ordinary meaning of “polyamide 5” or “nylon 5” is not a genus of various nylons, but rather a specific homopolymer derived from valerolactam or 5-aminopentanoic acid:
    PNG
    media_image2.png
    153
    266
    media_image2.png
    Greyscale
. The chemical structure of nylon 5 is completely different from the other nylons listed within claim 2, such as nylon 5,10:
    PNG
    media_image3.png
    169
    642
    media_image3.png
    Greyscale

Therefore, the term “nylon 5” is clearly being used in a manner that is contrary to its plain and ordinary meaning. Applicant’s use of the term “nylon 5” as a genus for other nylons also does not make logical sense given that nylon 5 is a completely different chemical compound compared to the other nylons of claim 2. Using “nylon 5” as a genus for other nylons is analogous to treating a compound such as “sodium chloride” as a genus for other chloride salts such as “lithium chloride” or “potassium chloride”. 
While Applicant alleges “nylon 5” is defined within ¶ 24, ¶ 24 does not provide an explicit redefinition of the term “nylon 5”, but rather simply uses “polyamide 
    PNG
    media_image4.png
    411
    649
    media_image4.png
    Greyscale

Given the term “polyamide 5” is not expressly redefined, it is maintained the scope of the claims is indefinite for reasons discussed within the above rejections. Likewise, the 112(d) rejection is maintained because nylon 5,6, nylon 5,10, nylon 5,11, nylon 5,12, nylon 5,13, and nylon 5,14 are not “nylon 5” (homopolymers of valerolactam or 5-aminopentanoic acid).
Applicant’s arguments with respect to the prior art are seen to be moot in view of the withdrawal of the prior art rejections. With respect to Applicant’s request for interview, the Examiner left a message on Thomas McWilliams’ voicemail on 4/20/2021 indicating the submitted response has been considered and inquired if an interview was still desired. No response was received.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN E RIETH/Primary Examiner, Art Unit 1764